Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00907-CV

                      IN RE SEGREST SALTWATER RESOURCES, LLC

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 7, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On December 29, 2014, relator filed a petition for writ of mandamus complaining of the

trial court’s order granting a motion to transfer venue of the underlying litigation to Midland

County, Texas. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 14-06-0426-CVA, styled Segrest Saltwater Resources, LLC v. Pyote Water
Systems, LLC; Pyote Water Systems II, LLC; Pyote Water Systems III, LLC; Pyote Water Solutions, LLC; Pyote Well
Service, LLC; H.H. “Trip” Wommack III; George J. Wommack; Petro Waste Environmental, LLC; Petro Waste
Environmental LP; and Josh Haislip, pending in the 218th Judicial District Court, Atascosa County, Texas, the
Honorable Stella Saxon presiding.